Case 1:16-cv-01267-CFC Document 263 Filed 03/29/19 Page 1 of 2 PagelD #: 6950

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

IN RE: COPAXONE 775 PATENT C.A. No. 16-1267-CFC
LITIGATION (CONSOLIDATED)

 

 

STIPULATION OF DISMISSAL OF CLAIMS,
COUNTERCLAIMS, AND AFFIRMATIVE DEFENSES

Plaintiffs Teva Pharmaceuticals USA, Inc., Teva Pharmaceutical Industries Ltd., Teva
Neuroscience, Inc., and their affiliates, heirs, successors, and assigns (collectively, “Teva”) and
Defendants Sandoz, Inc. (“Sandoz”) and Momenta Pharmaceuticals, Inc. (““Momenta”) and their
affiliates, heirs, successors, and assigns (collectively, “Sandoz Defendants”) (collectively with
Teva, the “Parties”) have entered into an agreement with terms and conditions representing a
dismissal of the Parties’ claims and counterclaims against each other in this action.

Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A){ii), the Parties hereby stipulate
and agree that all claims, counterclaims and affirmative defenses asserted by the Parties against
one another in the above-captioned action (the “Action”) concerning United States Patent Nos.
9,155,775 and 9,763,993 are hereby dismissed with prejudice, with each party bearing its own
costs and fees.

The Court shall retain jurisdiction to enforce the terms and conditions of this dismissal and

the agreement and any disputes that may arise thereunder.
Case 1:16-cv-01267-CFC Document 263

/s/f Nathan R. Hoeschen
John W. Shaw (No. 3362)
Karen E. Keller (No. 4489)
Nathan Hoeschen (No. 6232)
SHAW KELLER LLP
I.M. Pei Building
1105 N. Market Street, 12th Floor
Wilmington, DE 19801
(302) 298-0700
jshaw@shawkeller.com
kkeller@shawkeller.com
nhoeschen@shawkeller.com

OF COUNSEL:

David M. Hashmall

Elizabeth J. Holland

Daniel Margolis

GOODWIN PROCTER LLP

The New York Times Building
620 Eighth Avenue

New York, NY 10018

(212) 813-8800

Daryl L. Wiesen
Nicholas K. Mitrokostas
Brian T. Drummond
Joshua S. Weinger
GOODWIN PROCTER LLP
100 Northern Avenue
Boston, MA 02210
(617) 570-1000

Filed 03/29/19 Page 2 of 2 PagelD #: 6951

/s/ Dominick T. Gattuso
Dominick T. Gattuso (No. 3630)
HEYMAN ENERIO GATTUSO & HIRZEL LLP
300 Delaware Ave., Suite 200
Wilmington, DE 19801
(308) 472-7300
DGattuso@hegh.law

William A. Rakoczy

Deanne M. Mazzochi

Rachel Pernice Waldron

Heinz J. Salmen

Lauren M. Lesko

Christopher P. Galligan
RAKOCZY MOLINO MAZZOCHI SIWIK LLP
6 West Hubbard Street, Suite 500
Chicago, IL 60654

(312) 222-6301
wrakoczy@rmmslegal.com
dmazzochi@rmmslegal.com
rwaldron@rmmslegal.com
hsalmen@rmmslegal.com
llesko@rmmslegal.com
cgalligan@rmmslegal.com

Attorneys for Defendants Sandoz Inc. and
Momenta Pharmaceuticals, Inc.

Attorneys for Plaintiffs Teva Pharmaceuticals
USA, Inc., Teva Pharmaceutical Industries, Ltd.,
and Teva Neuroscience, Inc.

Dated: March 28, 2019

SO ORDERED this 27” day of March 2019,

CL ff CA.

United States District yeage
